Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 1 of 47     PageID #: 581




  CULPEPPER IP, LLLC
  Kerry S. Culpepper, Bar No. 9837
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawaii 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:     kculpepper@culpepperip.com

  Attorney for Plaintiff
  HB Productions, Inc.

                           UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

   HB Productions, Inc.,                  )   Case No.: 1:19-cv-487-JMS-KJM
                                          )   (Copyright)
                     Plaintiff,           )
       vs.                                )   SECOND AMENDED
                                          )   COMPLAINT; EXHIBITS 1-4;
   Muhammad Faizan,                       )   DECLARATION OF STEPHANIE
                                          )   KESSNER; DECLARATION OF
                                          )   COUNSEL; DECLARATION OF
                     Defendant.           )   DANIEL ARHEIDT
                                          )
                                          )   (1) CONTRIBUTORY
                                          )       COPYRIGHT
                                          )       INFRINGEMENT
                                          )   (2) DIRECT COPYRIGHT
                                          )       INFRINGEMENT
                                          )
                                          )
                                          )

                           SECOND AMENDED COMPLAINT

           Plaintiff HB Productions, Inc. (“Plaintiff”) files this Second Amended

  Complaint against Defendant Muhammad Faizan (“Defendant”) and alleges as



  20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 2 of 47                PageID #: 582




  follows:

                              I.     NATURE OF THE ACTION

           1.       Plaintiff brings this action to stop the massive piracy of its motion

  picture Hellboy (“Work”) brought on by Defendant.

           2.       To halt Defendant’s illegal activities, Plaintiff brings this action under

  the United States Copyright Act of 1976, as amended, 17 U.S.C. §§ 101, et seq. (the

  “Copyright Act”) and allege that Defendant is liable for direct and contributory

  copyright infringement in violation of 17 U.S.C. §§ 106 and 501.

                             II.    JURISDICTION AND VENUE

           3.       This Court has subject matter jurisdiction over this action pursuant to

  17 U.S.C. §§ 101, et. seq., (the Copyright Act), 28 U.S.C. § 1331 (federal question)

  and 28 U.S.C. § 1338 (patents, copyrights, trademarks, and unfair competition).

           4.       Defendant solicits, transacts, or is doing business within this

  jurisdiction, and has committed unlawful and tortious acts both within and outside

  this jurisdiction with the full knowledge that his acts would cause injury in this

  jurisdiction as provided by HRS § 634-35.

           5.       Defendant sent at least a substantial portion if not all of copies of

  Plaintiff’s motion pictures directly to individuals in Hawaii such as those shown in

  Exhibit “1” from one or more computing devices under his control.

           6.       Particularly, Defendant sent at least a piece of a copy of Plaintiff’s

                                                 2
  20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 3 of 47              PageID #: 583




  Work with a file name “Hellboy.2019.720p.HC.HDRip.x264-MkvCage.Com.mkv”

  to 12 Internet Protocol (“IP”) addresses in Hawaii.

           7.       Particularly, Defendant sent at least a piece of a copy of Plaintiff’s

  Work with a file name “Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264-NTG”

  to 23 IP addresses in Hawaii.

           8.       Defendant knew these 35 IP addresses were in Hawaii when he sent the

  at least a piece of each of said copies of Plaintiff’s Work. That is, Defendant himself

  individually addressed and sent the file pieces to the 35 specific IP addresses in

  Hawaii automatically using a BitTorrent Client application.

           9.       Each piece Defendant sent included a destination address of the Peer

  Identification and IP address of the recipients in Hawaii.

           10.      Defendant causes harm to Plaintiff’s business within this District by

  diverting customers in this District to unauthorized Internet-based content

  distribution services through, at least, his interactive websites previously

  mkvcage.nl, mkvcage.fun, mkvcage.com and, currently mkvcage.site.

           11.      Defendant has designed his interactive websites to individually target

  Hawaii users based upon their personal information such as web browsing history.

           12.      Upon information and belief, Defendant collects log files including the

  IP address, Internet Service Provider (“ISP”) and browser type of each user who

  visits his interactive websites.

                                                3
  20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 4 of 47            PageID #: 584




           13.      Upon information and belief, Defendant uses cookies and web beacons

  to store information such as personal preferences of users who visit his websites.

           14.      Upon information and belief, Defendant obtains financial benefit from

  his users in Hawaii via third party advertisements such as Google through the Google

  AdSense program.

           15.      Upon information and belief, Defendant uses the cookies, log files

  and/or web beacons to narrowly tailor the website viewing experience to the

  geolocation of the user. Particularly, users in Hawaii receive advertisements based

  upon their location and websites they have previously visited.

           16.      Defendant solicits feedback from his users. Namely, movies that his

  users wish for him to pirate.




           17.      Defendant solicits donations from his users in Hawaii and the United

  States from his interactive website.




                                               4
  20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 5 of 47                PageID #: 585




           18.      In the alternative, the Court has jurisdiction over Defendant pursuant to

  Fed. R. Civ. P. 4(k)(2), the so-called federal long-arm statute, for at least the

  following reasons: (1) Plaintiff’s claims arise under federal law; (2) the Defendant

  purposely directed his electronic activity into the United States and targets and

  attracts a substantial number of users in the United States and, more particularly, this

  District; (3) Defendant does so with the manifest intent of engaging in business or

  other interactions with the United States; (4) the Defendant is not subject to

  jurisdiction in any state’s courts of general jurisdiction; and (5) exercising

  jurisdiction is consistent with the United States Constitution and laws.

           19.      Defendant seeded one or more copies of Plaintiff’s Work on IP address

  104.31.88.65 at a server in Texas that hosts the notorious piracy website 1337x.tw.

  By this act, Defendant directly infringed Plaintiff’s exclusive rights of reproduction

  and distribution in Texas and thus the United States.
                                                 5
  20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 6 of 47      PageID #: 586




           20.      Defendant uploaded the file “Hellboy.2019.720p.HC.HDRip.x264-

  MkvCage.Com.mkv” on IP address 104.27.152.221 at a server in California that

  hosts the piracy website ibit.uno using his profile “mkvcage”.     By this act,

  Defendant directly infringed Plaintiff’s exclusive rights of reproduction and

  distribution in California and thus the United States.




                                            6
  20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 7 of 47               PageID #: 587




           21.      Defendant has sent at least a piece of a copy of Plaintiff’s Work if not

  the entire copy to IP addresses in the United States for at least 16,942 instances.

           22.      Particularly, Defendant sent a piece of a copy of Plaintiff’s Work with

  a file name “Hellboy.2019.720p.HC.HDRip.x264-MkvCage.Com.mkv” to IP

  addresses in the United States at least 8555 times.

           23.      Particularly, Defendant sent a piece of a copy of Plaintiff’s Work with

  a file name “Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264-NTG” to IP

  addresses in the United States at least 8387 times.

           24.      Defendant knew these IP addresses were in the United States when he

  sent the at least a piece of the copy of Plaintiff’s Work 16,942 times. That is,
                                                7
  20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 8 of 47         PageID #: 588




  Defendant himself individually addressed and sent files automatically to specific IP

  addresses in the United States using a BitTorrent Client.

           25.      The United States is the second highest source of traffic to the

  mkvcage.com website of Defendant.




           26.      Defendant has received over 9 million visitors to his website

  mkvcage.com since May of 2019. Accordingly, nearly a million of these visitors

  originated from the United States.




                                             8
  20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 9 of 47            PageID #: 589




           27.      The United States is also the second highest source of traffic to the

  mkvcage.site website Defendant currently uses to distribute pirated US copyright

  protected content.




           28.      Defendant uses or has used many United States (“US”) based sources

  for operating his interactive websites. Defendant uses the nameserver company

  Cloudflare, Inc. (California), the domain Registrar and hosting service of

                                               9
  20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 10 of 47                PageID #:
                                    590



 Namecheap (Arizona), and the email service of the US Company Google

 (California) for his websites. Defendant used the US company PayPal to make a

 payment to Namecheap when registering the domain mkvcage.cc on Jan. 6, 2018.

 Defendant used the US social media platforms TWITTER, INSTAGRAM and

 Reddit to promote his websites to the US audience.

          29.       Defendant agreed to be subject to jurisdiction in the US and to a Court

 in the US (Arizona) when agreeing to terms of services with Namecheap for hosting

 his websites and registering his domains.

          30.       Defendant agreed to terms of services with Namecheap that required

 him “….not to use Namecheap services to host any website, other content, links or

 advertisements of websites that: infringe any copyright…or other proprietary rights

 of      any        third     party   information…”      4.   Accepted      Use    Policy,

 https://www.namecheap.com/legal/hosting/tos/ [last accessed on Nov. 24, 2020].

          31.       Defendant further agreed to terms of services with Namecheap that

 required          him   to   “…agree   to   defend,   indemnify    and   hold    harmless

 Namecheap…from any loss, liability, damages or expense…arising out of (i) any

 breach of any representation or warranty provided in this Agreement, or as provided

 by Namecheap’s AUP… (vii) …any allegation that Your account infringes a third

 person's copyright…or intellectual property right…” Id. at 17. Indemnification.

          32.       As a copyright holder, Plaintiff is a third-party beneficiary of the

                                               10
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 11 of 47               PageID #:
                                    591



 Defendant’s agreement with Namecheap.                Plaintiff’s claims for direct and

 contributory infringement arise out of Defendant’s breach of the terms of service

 with Namecheap.

          33.      Defendant agreed to be subject to jurisdiction in the US and to a Court

 in the US (California) when agreeing to terms of services with Cloudflare for

 nameserver service.

          34.      Defendant agreed to terms of services with Cloudflare that required him

 to “…represent and warrant that Your Information does not infringe, violate, or

 misappropriate any third-party right, including any copyright…or any other

 intellectual        property    or     proprietary    right.”        Paragraph     2.5.4,

 https://www.cloudflare.com/terms/ [last accessed on Nov. 24, 2020].

          35.      Defendant further agreed to terms of services with Cloudflare that

 required him to “…agree to defend, indemnify, and hold harmless Cloudflare…from

 and against any and all claims…arising out of or in any way connected with your

 access to, use of, or alleged use of the Service; (ii) your violation of this Agreement

 or any representation, warranty, or agreements referenced herein, or any applicable

 law or regulation; (iii) your violation of any third-party right, including without

 limitation any intellectual property right…” Id. at 10.2 (By You).

          36.      As a copyright holder, Plaintiff is a third-party beneficiary of the

 Defendant’s agreement with Cloudflare.               Plaintiff’s claims for direct and

                                              11
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 12 of 47           PageID #:
                                    592



 contributory infringement arise out of Defendant’s breach of the terms of service

 with Cloudflare.

          37.      Defendant attempted to purposely avail himself of the advantages of

 US law. Particularly, Defendant takes advantage of the safe harbor provisions of the

 Digital Millennium Copyright Act (“DMCA”) on his website by reference to the

 United States Code.




          38.      Defendant further provides a contact information for receiving

 infringement notices as required by 17 U.S.C. §512.
                                             12
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 13 of 47              PageID #:
                                    593




          39.      Defendant does not attempt to avail himself of protections and laws of

 any other country. For example, Defendant does not invoke the protections of the

 European Directive on Copyright in the Digital Single Market (“Article 17”).

          40.      Upon information and belief, Defendant has purposely availed himself

 of the benefit of the DMCA with respect to other websites he owns and/or controls

 such as, for example, the website FAIZANATHAR.COM.

          41.      Upon information and belief, Defendant submitted at least two DMCA

 notices to Google requesting Google to remove search results for websites that he

 believed infringed his rights in the website faizanathar.com on March 25, 2018.

          42.      Upon information and belief, when Defendant submitted said at least

 two DMCA notices to Google, he agreed to be subject to the jurisdiction of the

 United States.

          43.      Defendant falsely claims on his website that the blatantly infringing

 torrent files and file copies he hosts were uploaded by third parties when he himself

 uploaded them.

          44.      By adopting this notices scheme and conjunction with falsely claiming

 that others had uploaded the files, Defendant has further attempted to avail himself

                                              13
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 14 of 47                PageID #:
                                    594



 of the safe harbor provided by 17 U.S.C. § 512(i) for service providers by promoting

 the illusion that he had adopted and reasonably implemented a policy for termination

 of repeat infringers.

          45.      Defendant promotes a list of content exclusively produced by US

 companies with links to pirate the content under the title “Hollywood Movies”.

          46.      This list is curated to display links to movies and television shows that

 are mostly popular to the US audience at a given time. For example, according to

 the Internet Archive, a May 9, 2017 version of the list on the website promoted the

 motion pictures “Get Out” and “The Black Room” and the television series “Better

 Call Saul” – content uniquely oriented to and popular in the US market.




          47.      Defendant even includes a webpage of the Internet Movie Database’s

                                               14
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 15 of 47        PageID #:
                                    595



 (“IMDB”) Top 250 movies with a download link below each movie to unlawfully

 download the specific movie. The IMDB is operated by IMDB.com, Inc., a

 subsidiary of the US company Amazon and includes primarily US movies.




          48.      Defendant promoted Plaintiff’s motion picture prominently on his

 websites to attract new users.




                                            15
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 16 of 47               PageID #:
                                    596



          49.      Defendant specifically targeted the United States market to pirate the

 Work.

          50.      Plaintiff released different versions of the motion picture in different

 regions and in different languages. Defendant specifically chose the United States

 English version of Plaintiff’s motion picture to pirate on his websites and via

 BitTorrent because he specifically targeted the US market.

          51.      Defendant specifically chose a United States version Blue-ray disc to

 copy and create infringing file copies (e.g., Hellboy.2019.720p.HC.HDRip.x264-

 MkvCage.Com.mkv) of the Work to be made available for download on his website

 because he specifically targeted the US market.

          52.      Defendant used United States IP addresses provided by his host

 provider Namecheap (in Arizona) to receive a legitimate streaming copy of the

 motion         picture   from    Amazon     and    create   an   infringing   file   copy

 (Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264-NTG ) of the Work because

 he specifically targeted the US market.

          53.      Upon information and belief, due to geographic restrictions, Amazon

 did not stream the US version of the Work to Pakistan at the time Defendant received

 the streaming copy of the motion picture.

          54.      Defendant particularly chose a US bank account provided by Paypal so

 that US users could seamlessly send donations in US dollars from US Paypal

                                               16
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 17 of 47             PageID #:
                                    597



 accounts without incurring burdensome foreign conversion fees. That is, Defendant

 particularly targeted US Paypal users for donations.

          55.      Below is a partial screenshot of the website provided by the Internet

 Archive.




          56.      Upon information and belief, Defendant specifically chose the US

 providers Namecheap and Cloudflare for the hosting and nameserver service for his

 website so that he could obtain US IP addresses for his website to overcome blacklist

 restrictions that US search engines and servers often apply to IP addresses of foreign

                                              17
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 18 of 47               PageID #:
                                    598



 based piracy websites. For example, the notorious foreign piracy websites Piratebay

 and rarbg are removed from US search results in US search engines.

          57.      Upon information and belief, in addition to third party advertisements,

 Defendant also obtains financial benefit from his users in US via advertising partners

 he directly contracted with that specifically designed advertisements for US

 consumers regardless of where the visitor is located. Even when a visitor has an

 adBlock on their browser activated to prevent sharing of cookies associated with the

 visitor and prevent the third party advertisements, Defendant’s website displays

 advertisement from one of his direct advertising partners and a message encouraging

 the visitor to “disable [the adBlock], to keep this website free and alive!”. Below is

 a screenshot of the website as it existed previously according to the Internet Archive.




          58.      For example, one such advertisement a US visitor to Defendant’s

 website would see from one of Defendant’s direct advertising partners is an

 advertisement for a casual dating site specifically setup to recommend a specific type

 of women (“ugly”) in the US. Below is a screenshot of the website as it existed

 previously according to the Internet Archive Wayback machine on 2/19/2015.


                                              18
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 19 of 47               PageID #:
                                    599




          59.      This advertisement includes a photograph of a US woman and US

 styled English with a style profanity unique to the US.

          60.      Defendant knew that his websites and actions were causing harm to

 Plaintiff and United States content owners.

          61.      Plaintiff’s counsel sent notices pursuant to 17 U.S.C. § 512(c)(3)(A) of

 the DMCA to Defendant’s domain registrar and host provider Namecheap and

 nameserver provider CloudFlare.          Namecheap and CloudFlare promptly notified

 Defendant of the notices.

          62.      Plaintiff’s counsel also sent an email to Defendant on 9/5/2019

 describing the harm he was causing in the United States and requesting him to cease

 his unlawful conduct and pay a portion of Plaintiff’s damages.




                                               19
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 20 of 47               PageID #:
                                    600




          63.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) - (c)

 because: (a) all or a substantial part of the events or omissions giving rise to the

 claims occurred in this District; and (c)(3) although Defendant is not a resident of

 the United States he may be sued in this District. Additionally, venue is proper in

 this District pursuant 28 U.S.C. § 1400(a) (venue for copyright cases), because the

 Defendant or Defendant’s agents resides and/or can be found in this District since

 personal jurisdiction is appropriate.

                                       III.   PARTIES

                                       A. The Plaintiff
          64.      The Plaintiff is a corporation organized and existing under the laws of

 the State of Nevada.          The Plaintiff has its principal offices in Los Angeles,

 California.

          65.      Plaintiff is the owner of the copyright for the motion picture in the

 Work “Hellboy”, (hereafter: the “Work”) a major motion picture released in 2018.

          66.      The Work is an action movie starring David Harbour, Milla Jovovich,
                                               20
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 21 of 47             PageID #:
                                    601



 and Ian McShane. The Work tells the story of a legendary half-demon superhero

 called to the English countryside to battle a trio of rampaging giants where he

 suddenly becomes caught in a clash between the supernatural and the human.

          67.      The Plaintiff is an affiliate of Millennium Media, a production

 company and distributor of a notable catalog of major motion pictures, including,

 among others, Rambo: Last Blood, The Expendables, Olympus Has Fallen and

 London Has Fallen. See www.millenniumfilms.com.

                                        B. The Defendant

          68.      Upon information and belief, Defendant resides in Gujranwala,

 Pakistan.

          69.      Defendant operates an interactive website mkvcage.site and previously

 mkvcage.fun, mkvcage.com, and mkvcage.nl (hereafter: “MKVCAGE website”)

 which include a library of torrent files and file copies for copyright protected motion

 pictures, including Plaintiff’s. The torrent files can be used by a BitTorrent client

 application to download and reproduce file copies for free and without license.

          70.      Defendant creates the torrent files and file copies made available on

 the MKVCAGE website.               Particularly, Defendant created the torrent files:

 Hellboy.2019.720p.HC.HDRip.x264-MkvCage.Com.mkv                                    and

 Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264-NTG and distributes them

 from the MKVCAGE website.

                                              21
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 22 of 47               PageID #:
                                    602



          71.      Upon information and belief, Defendant uses a process referred to as

 “ripping” to create a copy of motion pictures from either Blu-ray or legal streaming

 services.

          72.      Defendant specifically chose a United States version Blue-ray disc to

 copy and create infringing file copies (e.g., Hellboy.2019.720p.HC.HDRip.x264-

 MkvCage.Com.mkv) of the Work on his website.

          73.      Defendant used United States IP addresses provided by his host

 provider Namecheap (in Arizona) to receive a legitimate streaming copy of the

 motion         picture   from   Amazon     and    create   an   infringing   file   copy

 (Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264-NTG ) of the Work.

          74.      Defendant sometimes includes words such as “MkvCage.com” in the

 titles of the torrent files and file copies he creates in order to enhance his reputation

 for the quality of his torrent files and attract users to his interactive MKVCAGE

 website.

          75.      In response to a DMCA notice and subpoena, the Registrar Namecheap

 has indicated that the true name of the registrant of mkvcage.fun website is

 Defendant Faizan and that Defendant Faizan is also the registrant for the domains

 mkvcage.com, mkvcage.ws, mkvcage.cc and mkvcage.me.




                                              22
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 23 of 47            PageID #:
                                    603



          76.      Upon information and belief, Namecheap informed Defendant of

 Plaintiff’s DMCA notice.            Defendant promptly moved his website from

 mkvcage.fun to mkvcage.com.

          77.      When Defendant received notification of this litigation, he

 subsequently begin operating the website mkvcage.nl by using the hosting services

 of 1337 Services, LLC (“1337”).

          78.      1337 is a limited liability company organized under the laws of the

 Caribbean island of St. Kitts and Nevis.

          79.      1337 was created by Peter Sunde Kolmisoppi.

          80.      Peter Sunde Kolmisoppi was previously sentenced to prison in Sweden

 for his creation of the notorious movie piracy website The Pirate Bay.

          81.      1337 and Mr. Sunde received notification of this litigation from

 Plaintiff’s counsel and/or a news article discussing this litigation at the website

 TorrentFreak. See Ernesto Van der Sar, “Movie Company Links ‘Notorious

 Copyright           Thief’     Peter      Sunde      to     MKVCage         Lawsuit”,

 https://torrentfreak.com/movie-company-links-notorious-copyright-thief-peter-

 sunde-to-mkvcage-lawsuit/ [last accessed on 12/2/2020].

          82.      Defendant subsequently ceased operating mkvcage.nl, but continues to

 operate the website mkvcage.site. The mkvcage.site domain is also registered with



                                              23
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 24 of 47                     PageID #:
                                    604



 Namecheap, hosted by Namecheap and uses the nameserver services of CloudFlare

 and has exactly the same design and layout.

          83.      Upon information and belief, the individuals DOES 1-35 are users of

 the interactive website of Defendant.

          84.      The DOES 1-35 include members of two groups of BitTorrent users or

 peers whose computers are collectively interconnected for the sharing of a particular

 unique file, otherwise known as a “swarm”. The particular file a BitTorrent swarm

 is associated with has a unique “hash” number, which in this case is: SHA1:

 0550544E834856FC1F012A567388F0307CD8A61A (the “First Unique Hash

 Number”)          for     DOES     1-6   and         30-35   and    the      file    name   is

 Hellboy.2019.720p.HC.HDRip.x264-MkvCage.Com.mkv;                             and       SHA1:

 18031E80B3360664B3641E1B7952172740AD5A63 (the “Second Unique Hash

 Number”)            for         DOES     7-29         and     the     file          name    is

 Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264-NTG.

                           IV.          FACTUAL BACKGROUND
          A. The Plaintiff Owns the Copyright to the Work

          85.      The Plaintiff is the owner of the copyright in the Work. The Work is

 the subject of a copyright registration, and this action is brought pursuant to 17

 U.S.C. § 411. See Exhibit “2”.



                                                 24
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 25 of 47                 PageID #:
                                    605



          86.      The Work is a motion picture currently offered for sale in commerce.

 A Blu-ray copy of the Work is currently available for sale at a retailer in Kailua

 Kona, Hawaii for $15.95.




          87.      Defendant had notice of Plaintiff’s rights through at least the credits

 indicated in the content of the motion pictures which bore proper copyright notices.

          88.      Defendant also had notice of Plaintiff’s rights through general

 publication and advertising associated with the motion picture, and packaging and

 copies, each of which bore a proper copyright notice.

          B. Defendant Used BitTorrent To Infringe the Plaintiff’s Copyright

          89.      BitTorrent is one of the most common peer-to-peer file sharing

 protocols (in other words, set of computer rules) used for distributing large amounts

 of data.

          90.      The BitTorrent protocol’s popularity stems from its ability to distribute

 a large file without creating a heavy load on the source computer and network. In
                                                25
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 26 of 47                PageID #:
                                    606



 short, to reduce the load on the source computer, rather than downloading a file

 from a single source computer (one computer directly connected to another), the

 BitTorrent protocol allows users to join a "swarm" of host computers to download

 and upload from each other simultaneously (one computer connected to numerous

 computers).

          1. DOES 1-35 installed a BitTorrent Client onto his or her Computer.

          91.      A BitTorrent Client is a software program that implements the

 BitTorrent Protocol. There are numerous such software programs which can be

 directly downloaded from the Internet.

          92.      Once installed on a computer, the BitTorrent Client serves as the user’s

 interface during the process of uploading and downloading data using the BitTorrent

 protocol.

          93.      DOES 1-35 installed a BitTorrent Client onto their respective

 computer.

          2. The Initial Seed, Torrent, Hash and Tracker

          94.      A BitTorrent user that wants to upload a new file, known as an “initial

 seeder,” starts by creating a “torrent” descriptor file using, for example, the Client

 he or she installed onto his or her computer.

          95.      The Client takes the target computer file, the “initial seed,” here the


                                               26
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 27 of 47                PageID #:
                                    607



 copyrighted Work, and divides it into identically sized groups of bits known as

 “pieces.”

          96.      The Client then gives each one of the computer file’s pieces, in this

 case, pieces of the copyrighted Work, a random and unique alphanumeric identifier

 known as a “hash” and records these hash identifiers in the torrent file.

          97.      When another peer later receives a particular piece, the hash identifier

 for that piece is compared to the hash identifier recorded in the torrent file for that

 piece to test that the piece is error-free. In this way, the hash identifier works like

 an electronic fingerprint to identify the source and origin of the piece and that the

 piece is authentic and uncorrupted.

          98.      Torrent files also have an "announce" section, which specifies the URL

 (Uniform Resource Locator) of a “tracker,” and an "info" section, containing

 (suggested) names for the files, their lengths, the piece length used, and the hash

 identifier for each piece, all of which are used by Clients on peer computers to verify

 the integrity of the data they receive.

          99.      The “tracker” is a computer or set of computers that a torrent file

 specifies and to which the torrent file provides peers with the URL address(es).

          100. The tracker computer or computers direct a peer user’s computer to

 other peer user’s computers that have particular pieces of the file, here the

 copyrighted Work, on them and facilitates the exchange of data among the

                                               27
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 28 of 47            PageID #:
                                    608



 computers.

          101. Depending on the BitTorrent Client, a tracker can either be a dedicated

 computer (centralized tracking) or each peer can act as a tracker (decentralized

 tracking.)

          102. Defendant was the initial seeder who created the torrent files and file

 copies of the Work.

          3. Torrent Sites

          103. “Torrent sites” are websites that index torrent files that are currently

 being made available for copying and distribution by people using the BitTorrent

 protocol. There are numerous torrent websites including those of Defendant Faizan.

          104. Upon information and belief, DOES 1-35 went to the torrent site of

 Defendant to download Plaintiff’s copyrighted Work. Particularly, the torrent files

 downloaded by DOES 1-35 were created by Defendant and made available by

 Defendant on his MKVCAGE website.

          4. Uploading and Downloading a Work Through a BitTorrent Swarm

          105. Once the initial seeder has created a torrent and uploaded it onto one

 or more torrent sites, then other peers begin to download and upload the computer

 file to which the torrent is linked (here the copyrighted Work) using the BitTorrent

 protocol and BitTorrent Client that the peers installed on their computers.

          106. The BitTorrent protocol causes the initial seeder’s computer to send

                                            28
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 29 of 47          PageID #:
                                    609



 different pieces of the computer file, here the copyrighted Work, to the peers

 seeking to download the computer file.

          107. Once a peer receives a piece of the computer file, here a piece of the

 copyrighted Work, it starts transmitting that piece to the other peers.

          108. In this way, all of the peers and seeders are working together in what

 is called a “swarm.”

          109. Here, DOES 1-35 (through each of their respective groups)

 participated in the same swarm and directly interacted and communicated with other

 members of that swarm through digital handshakes, the passing along of computer

 instructions, uploading and downloading, and by other types of transmissions.

          110. In this way, and by way of example only, one initial seeder can create

 a torrent that breaks a movie up into hundreds or thousands of pieces saved in the

 form of a computer file, like the Work here, upload the torrent onto a torrent site,

 and deliver a different piece of the copyrighted Work to each of the peers. The

 recipient peers then automatically begin delivering the piece they just received to

 the other peers in the same swarm.

          111. Once a peer has downloaded the full file, the BitTorrent Client

 reassembles the pieces and the peer is able to view the movie. Also, once a peer has

 downloaded the full file, that peer becomes known as “an additional seed,” because

 it continues to distribute the torrent file, here the copyrighted Work.

                                           29
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 30 of 47              PageID #:
                                    610



          5. The Plaintiff’s Computer Investigator Identified the DOE 1-35’s IP

          Addresses as Participants in Swarms That Were Distributing the Plaintiff’s

          Copyrighted Work

          112. The Plaintiff retained Maverickeye UG (“MEU”) to identify the IP

 addresses that are being used by those people that are using the BitTorrent protocol

 and the Internet to reproduce, distribute, display or perform the Plaintiff’s

 copyrighted Work.

          113. MEU used forensic software to enable the scanning of peer-to-peer

 networks for the presence of infringing transactions.

          114. MEU extracted the resulting data emanating from the investigation,

 reviewed the evidence logs, and isolated the transactions and the IP addresses

 associated therewith for the files identified by the SHA-1 hash value of the Unique

 Hash Number.

          115. The IP addresses, Unique Hash Number, and hit dates contained on

 Exhibit “1” accurately reflect what is contained in the evidence logs, and show that

 DOES 1-35 have copied a piece of the Plaintiff’s copyrighted Work identified by

 the Unique Hash Numbers.

          116. The DOES 1-35’s computers used the identified IP address to connect

 to the investigative server from a computer in this District in order to transmit a full

 copy, or a portion thereof, of a digital media file identified by the Unique Hash

                                            30
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 31 of 47           PageID #:
                                    611



 Number.

          117. MEU’s agent analyzed each BitTorrent “piece” distributed by the IP

 address listed on Exhibit “1” and verified that re-assemblage of the pieces using a

 BitTorrent Client results in a fully playable digital motion picture of the Work.

          118. MEU’s agent viewed the works side-by-side with the digital media file

 that correlates to the Unique Hash Number and determined that they were identical,

 strikingly similar or substantially similar.

          119. MEU’s agent logged 8555 instances of infringing transactions in the

 United States and 38567 infringing transactions worldwide with the Unique Hash

 Number 0550544E834856FC1F012A567388F0307CD8A61A shown in Exhibit

 “1” as of September 1, 2019.

          120. MEU’s agent logged 8387 instances of infringing transactions in the

 United States and 66476 infringing transactions worldwide with the Unique Hash

 Number 18031E80B3360664B3641E1B7952172740AD5A63 shown in Exhibit

 “1” as of September 1, 2019.

          C. Defendant is the initial Seeder of the Work

          121. Defendant was the initial seeder who copied the Work, created the

 torrent       files   Hellboy.2019.720p.HC.HDRip.x264-MkvCage.Com.mkv               and

 Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264-NTG and distributed them via

 the MKVCAGE websites.

                                            31
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 32 of 47         PageID #:
                                    612



          122. Defendant seeded copies of the Work from computing devices under

 his control and also under his username on other notorious movie piracy sites such

 as ETTV and 1337x. Defendant has an account with 1337x under the name

 “MkvCage” having an account status of “Vip Uploader”.




          123. Accordingly, Defendant is the initial contributor and creator of the

 Swarms identified by the Unique Hash Numbers.

          124. Defendant did not and does not have a license from Plaintiff to copy

 Plaintiff’s Work.

          D. Defendant distributes the torrent files of the Work


                                           32
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 33 of 47           PageID #:
                                    613



          125. Defendant        has        made         the        torrent       files

 Hellboy.2019.720p.HC.HDRip.x264-MkvCage.Com.mkv,

 Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264-NTG                                   and

 Hellboy.2019.720p.HC.HDRip.x264-MkvCage.Com.mkv available to users in

 Hawaii such as DOES 1-35, the United States and the entire World to download

 from the MKVCage website and other notorious movie piracy sites such as ETTV

 and 1337x.

          126. Defendant also made available the files Hellboy (2019) 720p BRRip

 HEVC 750MB ; Hellboy (2019) 1080p BRRip 6CH 2.3GB ; Hellboy (2019) 720p

 BRRip 1.1GB ; Hellboy (2019) 1080p AMZN WEB-DL 6CH 2.2GB ; Hellboy

 (2019) 1080p WEB-DL 6CH 2GB ; Hellboy (2019) 720p WEB-DL 950MB ;

 Hellboy (2019) 720p HC HDRip 950MB available to users in Hawaii such as DOES

 1-35, the United States and the entire World to download from the MKVCage

 website and other notorious movie piracy sites such as ETTV and 1337x.

          127. Defendant uploaded the file “Hellboy.2019.720p.HC.HDRip.x264-

 MkvCage.Com.mkv” to the website ibit.uno of 1337 in early July of 2019 where

 the torrent file can be downloaded. Defendant used his profile “mkvcage” when

 uploading the file in order to maintain brand awareness of the quality of his torrent

 files.



                                          33
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 34 of 47    PageID #:
                                    614




          128. The website ibit.uno is hosted on an IP address associated with

 CloudFlare at a server in California.




                                         34
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 35 of 47         PageID #:
                                    615




          129. Defendant did not and does not have a license from Plaintiff to

 distribute copies of Plaintiff’s Work.

          130. As of Sept. 6, 2019 and the date of the infringements, Defendant does

 not have a DMCA agent as required by the DMCA to assert safe harbor.




                                           35
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 36 of 47              PageID #:
                                    616



          E. Defendant induces infringements of the Work

          131. Users of the Defendant’s interactive websites such as DOES 1-35 use

 the websites for their intended and unquestionably infringing purposes, most

 notably to obtain immediate, unrestricted, and unauthorized access to unauthorized

 copies of Plaintiff’s Copyrighted Work.

          132. Defendant promotes his websites for overwhelmingly, if not

 exclusively, infringing purposes, and that is how the users use the websites.

          133. The commercial value of Defendant’s websites depend on high-

 volume use of unauthorized content through the websites. Defendant promises his

 users reliable and convenient access to all the content they can watch and users visit

 the websites based on Defendant’s apparent success in delivering infringing content

 to his customers.

          F. Defendant misrepresents the legality of the torrent files he distributes.

          134. Defendant promotes and/or advertises his MKVCAGE website

 commercially in interstate commerce.

          135. Defendant has distributed torrent files of the Work in interstate

 commerce from his MKVCAGE website.

          136. Defendant’s website includes misleading statements and/or false

 descriptions that misrepresent the nature, characteristics, and qualities of the torrent

 files he distributes.

                                            36
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 37 of 47            PageID #:
                                    617



          137. Particularly, Defendant’s statements that the torrent files can be used

 to watch Plaintiff’s Work misrepresents the illegal nature of the torrent files he

 distributes.

          138. Particularly, Defendant’s omission that using the torrent files he

 distributes as promoted would subject the user to liability for copyright infringement

 misrepresents the illegal nature of his torrent files.

          139. Defendant advertises, promotes, markets and distributes torrent files

 on his MKVCAGE website for the purpose of watching free movies.

          140. Defendant advertised, promoted, marketed and distributed his torrent

 files on the social media website FACEBOOK under the username MKCAGE for

 the purpose of watching free movies until approximately September of 2019.

          141. Defendant advertises, promotes, markets and distributes his torrent

 files on the social media website REDDIT for the purpose of watching free movies.

          142. Defendant advertises, promotes, markets and distributes his torrent

 files on the social media website TWITTER under the handle @Mkvcage for the

 purpose of watching free movies.

          143. Defendant advertises, promotes, markets and distributes his torrent

 files on the social media website INSTAGRAM under the handle @Mkvcage for

 the purpose of watching free movies.



                                            37
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 38 of 47           PageID #:
                                    618




          144. Accordingly, Defendant has made and distributed in interstate

 commerce and in this District, commercial advertising or promotions that contains

 false or misleading representations of fact.

          145. Defendant has not obtained a license from Plaintiff or, upon

 information or belief, any Copyright holders to publicly perform or distribute their

 motion pictures.

          146. Defendant does not mention the illegality of the torrent files in his

 promotional language of his MKVCAGE website.

          147. Defendant has gone to great lengths to conceal himself from the public,

 including by using a privacy service to conceal his contact information in

 connection with registering and hosting his websites.

          148. Consumers are likely to be misled and deceived into believing the

 torrent files of Defendant can be legally used for viewing Copyrighted motion


                                            38
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 39 of 47               PageID #:
                                    619



 pictures by the promotional language on Defendant’s MKVCAGE website.

          149. Defendant’s false and misleading promotions of his torrent files are

 designed to entice consumers to use Defendant’s MKVCAGE website for viewing

 motion pictures rather than retailers, distributors or streaming services licensed by

 Plaintiff.

          150. Because Defendant does not pay for a license to distribute or copy any

 motion pictures, he can distribute the torrent files for nothing while profiting from

 advertisements on his websites and donations. In this way, Defendant entices

 consumers who would otherwise pay to own and/or watch Plaintiff’s Work on a

 legitimate platform. In doing so, Defendant wrongfully misleads and deceives

 consumers into believing that they are using a legitimate platform to watch and/or

 copy Plaintiff’s Work, when in fact consumers are putting themselves at risk for

 criminal and civil penalties for Copyright Infringement.

          151. Defendant benefits financially from the infringement of the Work by

 the Hawaii users of his torrent files.

          152. Plaintiff is informed and believes that Defendant’s wrongful conduct

 has resulted in increased traffic to his websites while hindering the sale of Plaintiff’s

 Work through legitimate distribution channels. Plaintiff has sustained and will

 sustain damages as a result of Defendant’s wrongful conduct.



                                            39
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 40 of 47           PageID #:
                                    620



                      V. FIRST CLAIM FOR RELIEF
  (Contributory Copyright Infringement based upon Intentional Inducement)

          153. Plaintiff re-alleges and incorporates by reference the allegations

 contained in each of the foregoing paragraphs.

          154. Plaintiff is the copyright owner of the Work which contains an original

 work of authorship.

          155. Defendant had actual knowledge of third parties’ infringement of

 Plaintiff’s exclusive rights under the Copyright Act.

          156.     Defendant intentionally induced the infringement of Plaintiff’s

 exclusive rights under the Copyright Act, including infringement of Plaintiff’s

 exclusive right to publicly distribute copies of its Copyrighted Work.

          157. As intended and encouraged by Defendant, his websites provide torrent

 files that connect users to Torrent sources and/or sites that deliver copies of

 Plaintiff’s Copyrighted Work. The operators of these Torrent sources directly

 infringe Plaintiff’s exclusive rights by providing unauthorized copies of the work to

 the public, including to users of Defendant’s websites.

          158. Once the user of Defendant’s websites have obtained a complete copy

 of the Plaintiff’s Copyrighted Work, that particular user also becomes another

 Torrent source that delivers copies of Plaintiff’s Copyrighted Work.

          159. Defendant induces the aforementioned acts of infringement by

 supplying the torrent file that facilitates, enables, and creates direct links between
                                           40
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 41 of 47            PageID #:
                                    621



 their users and the infringing Torrent source, providing file copies of the Work for

 blatant infringement and by actively inducing, encouraging and promoting the use

 of his websites for blatant copyright infringement.

          160. Defendant’s intentional inducement of the infringement of Plaintiff’s

 rights in its Copyrighted Work constitutes a separate and distinct act of infringement.

          161. Defendant’s inducement of the infringement of Plaintiff’s Copyrighted

 Work is willful, intentional, and purposeful, and in disregard of and with

 indifference to the rights of Plaintiff.

          162. Defendant’s actions are a direct and proximate cause of the

 infringements of Plaintiff’s Work.

                         VI. SECOND CLAIM FOR RELIEF
   (Contributory Copyright Infringement based upon Material Contribution)

          163. Plaintiff re-alleges and incorporates by reference the allegations

 contained in each of the foregoing paragraphs.

          164. Defendant had actual or constructive knowledge of infringement of

 Plaintiff’s exclusive rights under the Copyright Act. Defendant knowingly and

 materially contributes to such infringing activity.

          165. Defendant knowingly and materially contributes to the infringement of

 Plaintiff’s exclusive rights under the Copyright Act, including infringement of

 Plaintiff’s exclusive right to distribute the Work. Defendant designs and promotes

 his websites to provide torrent files that connect customers to unauthorized online
                                            41
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 42 of 47            PageID #:
                                    622



 torrent sources to download copies of Plaintiff’s Copyrighted Work. The operators

 of these torrent sources directly infringe Plaintiff’s distribution rights by providing

 copies of the Work to the public, including to website users. The operators, or others

 operating in concert with them, control the facilities and equipment used to store and

 deliver copies of the content, and they actively and directly cause the content to be

 distributed when users run the torrent file obtained from the website.

          166. Defendant knowingly and materially contributes to the aforementioned

 acts of infringement by supplying the website that facilitates, encourages, enables,

 and creates direct links between website users, infringing operators of the torrent

 services, and file copies provided by Defendant, and by actively encouraging,

 promoting, and contributing to the use of the website for blatant copyright

 infringement.

          167. Defendant’s knowing and material contribution to the infringement of

 Plaintiff’s rights in the Copyrighted Work constitutes a separate and distinct act of

 infringement.

          168. Defendant’s knowing and material contribution to the infringement of

 Plaintiff’s Copyrighted Work is willful, intentional, and purposeful, and in disregard

 of and with indifference to the rights of Plaintiff.

          169. As a direct and proximate result of the infringement to which Defendant

 knowingly and materially contributes, Plaintiff is entitled to damages of at least

                                            42
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 43 of 47            PageID #:
                                    623



 $270,902.58 and Defendant’s profits in amounts to be proven at trial.

          170. Defendant obtained a direct financial interest, financial advantage,

 and/or economic consideration from the infringements in Hawaii as a result of his

 infringing actions in the United States.

          171. Defendant’s actions are a direct and proximate cause of the

 infringements of Plaintiff’s Work.

                            VII. THIRD CLAIM FOR RELIEF
       (Contributory Copyright Infringement based upon participation in the
                               BitTorrent Swarm)


          172. Plaintiff re-alleges and incorporates by reference the allegations

 contained in each of the foregoing paragraphs.

          173. By participating in the BitTorrent swarms with others such as DOES

 1-35, Defendant induced, caused or materially contributed to the infringing conduct

 of others.

          174. Plaintiff did not authorize, permit, or provide consent to the Defendant

 inducing, causing, or materially contributing to the infringing conduct of others.

          175. Defendant knew or should have known that the other BitTorrent users

 in a swarm with him were directly infringing the Plaintiff’s Copyrighted Work by

 copying constituent elements of the registered Work that are original. Indeed,

 Defendant directly participated in and therefore materially contributed to others’

 infringing activities.
                                            43
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 44 of 47                PageID #:
                                    624



          176. The Defendant’s infringements were committed “willfully” within the

 meaning of 17 U.S.C. § 504(c)(2).

          177. By engaging in the contributory infringement alleged in this

 Complaint, the Defendant deprived not only the producer of the Work from income

 that could have been derived when this film was shown in public theaters and

 offered for sale or rental, but also all persons involved in the production and

 marketing of this film, numerous owners of local theaters and retail outlets in

 Hawaii and their employees, and, ultimately, the local economy. The Defendant’s

 misconduct therefore offends public policy.

          178. The Plaintiff has suffered damages of $270,902.58 in the United States

 that were proximately caused by the Defendant’s contributory copyright

 infringement including, but not limited to lost sales, price erosion, and a diminution

 of the value of its copyright.

                           VIII. FOURTH CLAIM FOR RELIEF
                              (Direct Copyright Infringement)

          179. Plaintiff re-alleges and incorporates by reference the allegations

 contained in each of the foregoing paragraphs.

          180. Plaintiff is the copyright owner of the Work which contains an original

 work of authorship.

          181. Defendant copied the constituent elements of the Work when creating

 the torrent files and file copies of the Work in violation of Plaintiff’s exclusive rights
                                             44
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 45 of 47                   PageID #:
                                    625



 to reproduce the Work in copies provided by17 U.S.C. §§ 106(1) and 501.

          182. Defendant ordered a United States version Blue-ray disc from a United

 States retailer, bypassed the technical measures put in place on the Blue-ray disc to

 prevent           copying   and   created    the      infringing      file    copy     (e.g.,

 Hellboy.2019.720p.HC.HDRip.x264-MkvCage.Com.mkv) of the Work.

          183. Defendant used United States IP addresses provided by his host

 provider Namecheap (in Arizona) to purchase a legitimate streaming copy of the

 motion picture from the US provider Amazon.com at the time that geographic

 restrictions prevented Plaintiff’s Work from being publicly performed (streamed) in

 Pakistan.

          184. Defendant           created        an      infringing          file      copy

 (Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264-NTG ) of the Work from this

 streaming copy.

          185. Defendant distributed the file copies of the Work in violation of

 Plaintiff’s exclusive rights to distribute copies of the Work provided by 17 U.S.C.

 §§ 106(3) and 501.

          186. Defendant made these torrent files and file copies of the Work

 available for download on his websites and websites of others such as 1337x.to and

 ibit.uno.


                                             45
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 46 of 47            PageID #:
                                    626



          187. Defendant distributed pieces of the Work via the BitTorrent protocol

 to 35 individuals in Hawaii and 16,942 individuals in the United States.

          188. Plaintiff did not authorize, permit, or provide consent to Defendant to

 copy, reproduce, redistribute, perform, or display its Work.

          189. Defendant’s infringements were committed “willfully” within the

 meaning of 17 U.S.C. § 504(c)(2).

          190. The Plaintiff has suffered damages that were proximately caused by

 the Defendant’s copyright infringements including, but not limited to lost sales,

 price erosion, and a diminution of the value of its copyright.

                                PRAYER FOR RELIEF

          WHEREFORE, the Plaintiff respectfully requests that this Court:

          (A) enter a permanent injunction enjoining Defendant from continuing to

 directly infringe and contribute to infringement of the Plaintiff’s copyrighted Work;

          (B) enter an order pursuant to 17 U.S.C. §512(j) and/or 28 U.S.C §1651(a)

 that, Namecheap, Cloudflare and any other service provider cease providing service

 for the websites: (i) mkvcage.com and mkvcage.site; and (ii) any mirror websites in

 concert with mkvcage.com and mkvcage.site such as, but not limited to mkvcage.ws

 and mkvcage.cc;

          (C) enter that, upon Plaintiff’s request, those in privity with Defendant and

 those with notice of the injunction, including any Internet search engines, ISP, Web
                                            46
 20-018B 19cv487
Case 1:19-cv-00487-JMS-KJM Document 64 Filed 12/02/20 Page 47 of 47                PageID #:
                                    627



 hosts, domain-name registrars, and domain name registries and/or their

 administrators that are provided with notice of the injunction, cease facilitating

 access to any or all domain names and websites through which Defendant engages

 in the aforementioned infringements;

          (D) award the Plaintiff’s actual damages of $270,902.58 and Defendant’s

 profits in such amount as may be found; alternatively, at Plaintiff’s election, for

 maximum statutory damages per Work pursuant to 17 U.S.C. § 504-(a) and (c);

          (E) award the Plaintiff its reasonable attorneys’ fees and costs pursuant to 17

 U.S.C. § 505; and

          (F) grant the Plaintiff any and all other and further relief that this Court deems

 just and proper.

          The Plaintiff hereby demands a trial by jury on all issues properly triable by

 jury.

          DATED: Kailua-Kona, Hawaii, December 2, 2020.


                                     CULPEPPER IP, LLLC


                                     /s/ Kerry S. Culpepper
                                     Kerry S. Culpepper

                                     Attorney for Plaintiff
                                     HB Productions, Inc.



                                              47
 20-018B 19cv487
